In an action to recover damages for personal injuries, the defendant City of New York appeals, by permission, from an amended order of the Appellate Term, Second and Eleventh Judicial Districts, dated July 11, 2003, which affirmed a judgment of the Civil Court, Kings County (Waltrous, J.), entered October 11, 2000, which, upon a jury verdict, and upon an order of the same court dated April 4, 2000, denying its motion, inter alia, to set aside the verdict pursuant to CPLR 4404, is in favor of the plaintiff and against it in the principal sum of $550,000.
*553Ordered that the amended order is reversed, on the law, with costs, the judgment and the order of the Civil Court, Kings County, are vacated, the motion is granted, the verdict is set aside, and the complaint is dismissed insofar as asserted against the appellant.
Based on the evidence presented, there was no valid line of reasoning and permissible inferences that could possibly lead a rational jury to the conclusion that the appellant’s alleged negligence caused the plaintiffs injuries (see Cohen v Hallmark Cards, 45 NY2d 493 [1978]; Medina v City of New York, 14 AD3d 496 [2005]). In any event, the plaintiff assumed the risk of his injuries (see Sykes v County of Erie, 263 AD2d 947 [1999], affd 94 NY2d 912 [2000]).
In light of our determination, we do not address the appellant’s remaining contentions. H. Miller, J.P., Ritter, Rivera and Spolzino, JJ., concur.